FILED
                                                                JULY 2, 2019
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Parental Rights to:     )         No. 36110-1-III
                                             )
M.W.                                         )         UNPUBLISHED OPINION
                                             )
                                             )

       PENNELL, J. — C.W. appeals an order terminating her parental rights to M.W.

We affirm.

                                           FACTS

       C.W. gave birth to her daughter, M.W., in 2014. Seven months later, M.W. was

presented at the hospital with severe burns sustained during a house fire. Child Protective

Services launched an investigation and removed M.W. from C.W.’s care. At the time of

M.W.’s removal, the Department of Social and Health Services suspected C.W. of
No. 36110-1-III
In re Parental Rights to M.W.


methamphetamine use, based on her prior history, 1 her appearance, and the circumstances

of M.W.’s injuries. Department social workers were concerned C.W.’s struggles with

substance abuse and resistance to treatment impaired her ability to provide for M.W.’s

basic needs.

       In August 2015, the parties entered into an agreed order of dependency. C.W.’s

primary parental deficiencies were identified as substance abuse and mental health issues.

The trial court directed C.W. to participate in several remedial services, including drug

and mental health treatment. Things did not go well. For the next two years, C.W. failed

to avail herself of any court-ordered services. She also refused to comply with court-

ordered urinalysis testing. On August 31, 2017, the Department petitioned to end C.W.’s

parental rights over M.W.

       Trial took place in April 2018. At trial, the Department’s staff had difficulty

recalling some of the dependency’s details. Notably, the Department had difficulty

recounting the specifics of C.W.’s referrals for services. However, C.W. testified and

admitted to knowing of each referral except for the mental health evaluations.



       1
         In addition to the Department’s involvement with M.W., C.W.’s older child was
involved in dependency proceedings based on C.W.’s drug use. C.W. failed to follow
through with services and substance abuse treatment during her older child’s case. By the
time of trial regarding M.W., C.W.’s rights to her older child had been terminated and the
older child had been adopted.

                                             2
No. 36110-1-III
In re Parental Rights to M.W.


In addition, a Department social worker testified that, based on her review of the file and

case notes, she had no doubt C.W. had been provided referrals for a psychological and

neuropsychological evaluation. The trial testimony also established C.W. had received

service referrals during the dependency for her older child that overlapped with M.W.’s

dependency.

       Despite evading most departmental services, C.W. claimed to have corrected her

parental deficiencies on her own. C.W. testified she no longer had a substance abuse

problem. She also maintained that she was not suffering from mental illness, only

situational depression related to parent-child separation. C.W. pointed out that she had

obtained a substance abuse evaluation in February 2018 and a mental health evaluation in

March 2018. Although C.W.’s substance abuse evaluation indicated she had a severe

substance abuse disorder and needed intensive outpatient treatment, C.W. testified that

she did not agree with the evaluation’s analysis. At the time of trial, C.W. was not yet

engaged in any treatment services.

       C.W. testified that her positive turnaround was largely attributable to the

supportive living environment provided by her new boyfriend. C.W.’s boyfriend also

took the stand at trial and corroborated at least some of C.W.’s testimony. C.W.’s

boyfriend explained he had been living with C.W. since August 2017, and since that time



                                             3
No. 36110-1-III
In re Parental Rights to M.W.


he had observed C.W. to be sober and working through her depression. C.W.’s boyfriend

did admit that C.W. had never discussed her substance abuse disorder with him.

       The Department’s representative testified she was skeptical of C.W.’s boyfriend.

C.W. had refused to provide the name and address of her boyfriend until a few days

before trial. When the Department was finally able to run a background check on the

boyfriend’s name, he did not pass.

       At the close of her trial testimony, C.W. was asked how the court could be assured

she would engage in recommended services, should the court opt to continue with the

dependency in lieu of termination. C.W. testified, “I don’t really know. I can just say

that it will happen.” Report of Proceedings (RP) (Apr. 16, 2018) at 150.

       The court found C.W.’s assurances unpersuasive. It terminated her parental rights,

finding that C.W. had been offered all necessary services and C.W.’s parental deficiencies

could not be remedied in the time appropriate for M.W.’s needs. C.W. appeals the

termination order.

                                        ANALYSIS

       An order terminating parental rights is subject to two statutory prerequisites.




                                             4
No. 36110-1-III
In re Parental Rights to M.W.


First, the Department must prove the six elements outlined in RCW 13.34.180(1) 2

by clear and convincing evidence. RCW 13.34.190(1)(a)(i); In re Dependency of

T.L.G., 126 Wn. App. 181, 197, 108 P.3d 156 (2005). Second, a preponderance

of the evidence must establish that termination is in the child’s best interests.

RCW 13.34.190(1)(b); In re Welfare of A.B., 168 Wn.2d 908, 911, 232 P.3d 1104 (2010).


       2
        The statute reads, in relevant part:
               (1) A petition seeking termination of a parent and child relationship
       may be filed in juvenile court by any party to the dependency proceedings
       concerning that child. Such petition shall conform to the requirements
       of RCW 13.34.040, shall be served upon the parties as provided in RCW
       13.34.070(8), and shall allege all of the following unless subsection (3) or
       (4) of this section applies:
               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order pursuant to
       RCW 13.34.130;
               (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a period
       of at least six months pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the foreseeable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that conditions will be remedied
       so that the child can be returned to the parent in the near future.
       ....
               (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       permanent home.

RCW 13.34.180(1).

                                              5
No. 36110-1-III
In re Parental Rights to M.W.


In addition to these two statutory requirements, due process also requires the court to

make a finding of current parental unfitness. In re Parental Rights to K.M.M., 186 Wn.2d

466, 479, 379 P.3d 75 (2016).

       C.W. does not substantively challenge the court’s finding that termination of her

parental rights is in M.W.’s best interests. 3 Her appeal focuses on the statutory elements

provided by RCW 13.34.180(1) and parental fitness.

Statutory prerequisites for termination

       One of the statutory requirements for termination is that the parent has been

“expressly and understandably offered or provided” all court-ordered remedial services.

RCW 13.34.180(1)(d). C.W. claims the Department failed to meet its burden of proving

this requirement because the trial evidence never demonstrated C.W. was notified of

court-ordered chemical dependency and mental health services.

       C.W.’s criticism of the Department’s proof is unconvincing. The purpose of

notification is to confer knowledge. C.W. admitted at trial that she knew of the


       3
         C.W. assigns error to—but presents no argument on—the trial court’s finding
(finding of fact 2.17) that termination is in M.W.’s best interests. Clerk’s Papers at 83.
On appeal, parties are required to support their arguments with “citations to legal
authority and references to relevant parts of the record.” RAP 10.3(6). Failure to do so
constitutes a waiver of the assigned error. In re Marriage of Fahey, 164 Wn. App. 42, 59,
262 P.3d 128 (2011). This court does not analyze an issue where the party raising it has
declined to do so. See West v. Thurston County, 168 Wn. App. 162, 195, 275 P.3d 1200
(2012). C.W.’s lack of argument waives her challenge to finding of fact 2.17.

                                             6
No. 36110-1-III
In re Parental Rights to M.W.


Department’s referral for substance abuse treatment. That admission was sufficient

to prove the Department had notified her of the referral, regardless of whether the

Department documented the referral process. In addition, a Department social worker

testified she was confident C.W. had been provided a referral for a mental health

evaluation. This testimony was corroborated by the fact that C.W. eventually obtained

an evaluation shortly before trial. The trial court therefore had ample bases to find that

requisite referrals had been made.

       Even if the Department had failed to provide C.W. a timely referral for a mental

health evaluation, this failure would be excused as futile. See In re Dependency of T.R.,

108 Wn. App. 149, 164-65, 29 P.3d 1275 (2001) (affirming termination of mother’s

parental rights when she failed to make timely progress during dependency). By the time

of trial, M.W. was three years old and had been living away from C.W. for most of her

life. During the time C.W. and M.W. were apart, C.W. failed to address her primary

obstacle to reunification—untreated substance abuse disorder. After over two years of

dependency proceedings, C.W. had not attended a single treatment session and had never

submitted to a verified urinalysis test. According to the trial testimony, C.W. would need

six to nine months to make strides in treatment and show she had made a lasting

lifestyle change. This was too long for M.W, who needed permanency “now.” RP (Apr.



                                              7
No. 36110-1-III
In re Parental Rights to M.W.


16, 2018) at 85. Substantial evidence supports the trial court’s findings that

the Department had provided sufficient services.

Current parental fitness

       Due process requires the Department to prove current parental unfitness prior to

entry of a termination order. A.B., 168 Wn.2d at 918-19. C.W. claims this burden was

not met at trial because she presented evidence that she had addressed her substance

abuse and mental health problems. We are unpersuaded by C.W.’s position.

       C.W. failed to obtain either a substance abuse or mental health evaluation until

shortly before trial. She never substantively participated in any services. The testimony

from C.W.’s boyfriend that C.W. did not appear to be using drugs was unconvincing

evidence that C.W. had finally achieved sobriety, particularly in light of C.W.’s absolute

refusal to engage in drug testing. See In re Welfare of A.G., 155 Wn. App. 578, 591,

229 P.3d 935 (2010) (Failure to participate in urinalysis testing justifies a finding that

“substance abuse has not been corrected.”).

       There was ample evidence at trial linking C.W.’s failed efforts at services to her

inability to parent. C.W. herself admitted that her depression would cause her to shut

down and fail to communicate. In addition, the trial testimony showed C.W.’s substance

abuse disorder inhibited her ability to meet M.W.’s day-to-day needs. C.W.’s refusal to

work with the Department and participate in services prohibited the Department from

                                              8
No. 36110-1-111
In re Parental Rights to M W


independently assessing whether C.W. had made the types of changes necessary for

M.W. 's safe return to C.W. 'scare. Given these circumstances, the trial court had every

reason to believe C.W. 's parental deficiencies were ongoing and posed a barrier to

reunification in M. W.' s foreseeable future.

                                      CONCLUSION

       The order of termination is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Pennell, J.

WE CONCUR:




                                                9